DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments in page 14 that Roddy does not deploying a downhole tool to a first location inside a wellbore casing of a wellbore, wherein the downhole tool is proximate a first sensor box of a plurality of sensor boxes deployed along an exterior of the wellbore casing of a wellbore, the plurality of sensor boxes being surrounded by a cement mixture. Examiner respectfully disagrees. First of all, Roddy clearly teaches the same concept as presented by the claims, wherein Roddy discloses in figure 8 the wellbore parameter sensing system 600 may further comprise a plurality of regional communication units 610, which may be situated on an exterior of the casing 20, and the wellbore parameter sensing system 600 may further comprise a tool (e.g., a data interrogator 620 or other data collection and/or power-providing device), which may be lowered down into the wellbore 18 on a wireline 622, as well as a processor 630 or other data storage or communication device, which is connected to the data interrogator 620 (par[0112]). Further, the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) technically equivalent to sensors may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) (par[0124]).
Therefore, Examiner maintains his rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the receipt" of the activation signals in line 15.  There is insufficient antecedent basis for this limitation in the claim, since there is a transmission of the activation signals but there is no information about a receiving of the activation signals.
Claims 2-14 are rejected as stated above because due to their dependency from claim 1. Claims 2-14 is also indefinite.
Claim 17 recites the limitation "the acoustic signals" in lines 1-2.  It is unclear and indefinite to which acoustic signals are referring to? Is it the acoustic signals of the first acoustic channel sensor box? Or is it the acoustic signals via the second acoustic channel?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al. (US2011/0192593A1) hereafter Roddy, in view of Christiansen (US2012/0133526A1).
Regarding claim 1, Roddy discloses a downhole telemetry system comprising:
a plurality of sensor boxes (fig 8:610, par[0112]: The communication units 610 are technically equivalent to sensor boxes), each of the plurality of sensor boxes deployed along an exterior of a wellbore casing of a wellbore (fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) are positioned in the annulus being surrounded by the cement slurry, wherein the communication/data interrogation units may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20), each sensor box of the plurality of sensor boxes operable to:
obtain data indicative of at least one property of the wellbore (fig 8:52, par[0117]: The MEMS sensors 52 may sense at least one wellbore parameter and transmit data regarding the at least one wellbore parameter to the regional communication units 710b, either via neighboring MEMS sensors 52 as denoted by double arrow 734, or directly to the regional communication units 710 herein technically equivalent to The communication units 610 as denoted by single arrows 736); and
transmit sensor signals comprising data indicative of the at least one property of the wellbore (fig 8:424, par[0117]: The regional communication units 710b may communicate wirelessly with the primary or master communication unit 720b herein technically equivalent to The communication units 610, which may in turn communicate wirelessly with equipment located at the surface (or via telemetry such as casing signal telemetry) and/or other regional communication units 720a and/or other primary or master communication units 720a); and
a downhole tool (fig 8:620, par[0112]: The data interrogator 620 is technically equivalent to the downhole tool. the wellbore parameter sensing system 600 may further comprise a tool (e.g., a data interrogator 620 or other data collection and/or power-providing device) ) coupled to a conveyance and deployable inside the wellbore casing of the wellbore (fig 6:622, par[0112]: wherein the cable 622 is technically equivalent to the conveyance, and the downhole tool 620 is clearly shown that is deployable inside the wellbore casing of the wellbore), the downhole tool operable to:
directly transmit a signal through the wellbore casing to one or more sensor boxes of the plurality of sensor boxes to initiate communication with the one or more sensor boxes (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the 
directly receive the sensor box signals (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610),
wherein the sensor box signals are directly transmitted from the plurality of sensor boxes through the wellbore casing to the downhole tool (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610) after receipt of the signal (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610).
Roddy does not explicitly disclose the feature of transmitting and receiving an activation signal to one or more sensor boxes of the plurality of sensor boxes to initiate communication with the one or more sensor boxes.
Christiansen discloses the feature of transmitting and receiving an activation signal to one or more sensor boxes of the plurality of sensor boxes to initiate communication with the one or more sensor boxes (fig 3:26&28, par[0029], [0033], [0034]: As the tag reader 28 moves into a predetermined proximity of the tag 26 (e.g., within wireless communication range) technically equivalent to the sensor boxes, the tag reader 28 detects the presence of the tag 26, establishes a wireless communication session with the tag 26 technically after the receipt of the activation signal, the tag 26 transmits the retrieved information collected and stored by the tag 26.  Retrieved information may include temperature, pressure, acceleration, and/or other wellbore environmental information).
	One of ordinary skill in the art would be aware of both the Roddy and the Christiansen references since both pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of sensor boxes as disclosed by Christiansen to gain the functionality of providing sensor boxes configured to detect incoming signals, to decode it, to interpret it, to subsequently rebroadcast it if required, and transmit an acknowledgement signal to the downhole tool upon determining that the signals transmitted from the downhole tool comprise the activation signal.

Regarding claim 6, Roddy in view of Christiansen discloses the discloses the downhole telemetry system of claim 1, wherein the sensor box signals comprise at least one of acoustic signals, electromagnetic signals, optical signals, and photonic signals (Roddy fig 15:1210, par[0136]: wherein the communication units 1210 are technically equivalent to the sensor boxes).

Regarding claim 9, Roddy in view of Christiansen discloses the discloses the downhole telemetry system of claim 1, wherein each sensor box of the plurality of sensor boxes comprises at least one of a magnetic field sensor, a conductive sensor, an electromagnetic sensor, and an acoustic impedance sensor, each of the at least one of the magnetic field sensor, the conductive sensor, the electromagnetic sensor, and the acoustic impedance sensor being operable to detect a presence of the downhole tool (Roddy par[0243], [0244], [0245]: wherein the unit 2310 is technically equivalent to a sensor box that comprises acoustic sensors), and wherein each sensor box of the plurality of sensor boxes is further operable to transmit signals comprising data indicative of the at least one property of the wellbore upon detecting the presence of the downhole tool (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same).

Regarding claim 10, Roddy in view of Christiansen discloses the discloses the downhole telemetry system of claim 1, wherein the conveyance comprises at least one of a wireline, an electronic line, an optical fiber, and a coiled tubing (Roddy fig 6:622, par[0112]: wherein the cable 622 is technically equivalent to the wireline), and wherein the downhole tool is further operable to transmit data indicative of the at least one property of the wellbore via the wireline to a surface based electronic device (Christiansen par[0046]: the communication software programming 506 configures the processor 502 to transmit the measurements 508 and other information to the surface facility 44 via the wireline transceiver 512 and the cable 42).

Regarding claim 11, Roddy in view of Christiansen discloses the discloses the downhole telemetry system of claim 1, wherein the downhole tool comprises a machine readable medium operable to store data indicative of the at least one property of the wellbore (Roddy par[0142]: the various data interrogation/communication units otherwise shown or described herein may be used to detect the MEMS sensors, determine the velocities thereof and otherwise communicate, store, and/or transfer data (e.g., form various networks), and any suitable configuration or layout of data interrogation/communication units).

Regarding claim 12, Roddy in view of Christiansen discloses the downhole telemetry system wherein the at least one property of the wellbore comprises a location of a top of a cement mixture deposited along an annulus between the casing and the wellbore (Roddy par[0039], [0052], [0168]: At block 1554, as the cement slurry is traveling through the wellbore, positions of the MEMS sensors in the wellbore are determined along a length of the wellbore, thereby providing a determination of a corresponding location (e.g., leading and/or trailing edge) of the cement slurry ).

Regarding claim 13, Roddy in view of Christiansen discloses the downhole telemetry system further comprising a plurality of sensors deployed along the annulus (Roddy fig 8:52, par[0112], [0113]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both along the annulus), wherein each sensor of the plurality of sensors is operable to:
detect the at least one property of the wellbore (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same); and
transmit the at least one property of the wellbore to the one or more sensor boxes (Roddy par[0113], [0114]: each regional communication unit 610 may be configured to interrogate and/or receive data from, MEMS sensors 52 situated in the annulus 26, in the vicinity of the regional communication unit 610).

Regarding claim 14, Roddy in view of Christiansen discloses the downhole telemetry system wherein the downhole tool is further operable to determine a presence of one or more leaks in the wellbore (Roddy par[0073], [0084], [0194]: detection of leaks).

2.	Claims 2-3, 7, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Christiansen, and further in view of Millot et al. (US2012/0250461) hereafter Millot.
Regarding claim 2, Roddy in view of Christiansen discloses the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to:
detect downhole tool signals transmitted from the downhole tool (Roddy par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610).
Roddy in view of Christiansen does not explicitly disclose determine if the downhole tool signals comprise the activation signal; and transmit an acknowledgement signal to the downhole tool upon determining that the downhole tool signals comprise the activation signal.
Millot discloses the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to:
determine if the downhole tool signals comprise the activation signal (Millot fig 4A, par[0059]: When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine.  If no acknowledgement is received from the receiver electronics 38 of the acoustic modem 25Mi+1 within a predetermined time interval, the transmitter electronics 36 of the acoustic modem 25M times out and switches to the next frequency F.sub.2. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission); and
transmit an acknowledgement signal to the downhole tool upon determining that the downhole tool signals comprise the activation signal (Millot fig 4A: Ack, par[0059], [0064]: Once an acknowledgement is received, a preferred combination of carrier frequency and bit rate is selected).
	One of ordinary skill in the art would be aware of the Roddy, Christiansen and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.

Regarding claim 3, Roddy in view of Christiansen and Millot discloses the discloses the downhole telemetry system of claim 2, wherein the acknowledgement signal comprises instructions to establish at least one of an acoustic communication channel, an optical communication channel, and an electromagnetic communication channel with the one or more sensor boxes of the plurality of sensor boxes (Millot fig 4A-4B, par[0059], [0067], [0068]: This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission), and wherein the downhole tool is further operable to establish at least one of the acoustic communication channel, the optical communication channel, the electromagnetic communication channel with the one or more sensor boxes based on the instructions of the acknowledgement signal (Millot fig 4A-4B, par[0059], [0067], [0068]: This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission).

Regarding claim 7, Roddy in view of Christiansen does not explicitly disclose the downhole telemetry wherein the activation signal is a signal transmitted within a first frequency range, and wherein each sensor box of the plurality of sensor boxes is further operable to: determine a frequency of downhole tool signals; and transmit the sensor box signals of the wellbore upon determining that the frequency of the downhole tool signals is within the first frequency range.
Millot discloses the discloses the downhole telemetry system wherein the activation signal is a signal transmitted within a first frequency range (Millot par[0058]: the present disclosure is based on a protocol in which the transmitter electronics 36 of one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 transmits a message (i.e., a control signal or data signal) belonging to a predetermined set S.sub.f of N frequencies (F.sub.1, F.sub.2, F.sub.3, F.sub.4, .  . . F.sub.n), and the receiver electronics 38 of another one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 synchronizes in parallel on the predetermined set S.sub.f of N frequencies until the communication succeeds), and wherein each sensor box of the plurality of sensor boxes is further operable to:
determine a frequency of the downhole tool signals (Millot par[0058]: the present disclosure is based on a protocol in which the transmitter electronics 36 of one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 transmits a message (i.e., a control signal or data signal) belonging to a predetermined set S.sub.f of N frequencies (F.sub.1, F.sub.2, F.sub.3, F.sub.4, .  . . F.sub.n), and the receiver electronics 38 of another one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 synchronizes in parallel on the predetermined set S.sub.f of N frequencies until the communication succeeds); and
transmit the sensor box signals upon determining that the frequency of the downhole tool signals transmitted by the downhole tool is within the first frequency range (Millot par[0058]:The receiver electronics 38 of the acoustic modem 25Mi+1, for example, simultaneously tries to demodulate the incoming signals transmitted by the acoustic modem 25M on the predetermined frequencies S.sub.f.).
One of ordinary skill in the art would be aware of the Roddy, Christiansen and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.

Regarding claim 15, Roddy discloses a method to obtain data indicative of at least one wellbore property, the method comprising:
deploying a downhole tool to a first location inside a wellbore casing of a wellbore (fig 8:620, par[0112]: The data interrogator 620 is technically equivalent to the downhole tool. the wellbore parameter sensing system 600 may further comprise a tool (e.g., a data interrogator 620 or other data collection and/or power-providing device)) wherein the downhole tool is proximate a first sensor box of a plurality of sensor boxes (fig 8:610, par[0112]: The communication units 610 are technically equivalent to sensor boxes) deployed along an exterior of the wellbore casing (fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) are positioned in the annulus being surrounded by the cement slurry, wherein the communication/data interrogation units may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20);
transmitting a signal through the wellbore casing of the wellbore directly to the first sensor box to initiate communication with the first sensor box (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610);
directly receiving from the first sensor box signals comprising data indicative of the at least one property of the wellbore (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same).
Roddy does not explicitly disclose a method to obtain data indicative of at least one wellbore property, the method comprising: periodically transmitting an activation signal through the wellbore casing of the wellbore directly to the first sensor box to initiate acoustic communication with the first sensor box; detecting, through the wellbore casing of the wellbore, a first acknowledgement signal from the first sensor box of the plurality of sensor boxes; establishing a first acoustic communication channel with the first sensor box of the plurality of sensor boxes upon detecting the first acknowledgement signal; and directly receiving from the first sensor box acoustic signals.
Christiansen discloses a method to obtain data indicative of at least one wellbore property, the method comprising: transmitting an activation signal through the wellbore casing of the wellbore directly to the first sensor box to initiate communication with the first sensor box (fig 3:26&28, par[0029], [0033], [0034]: As the tag reader 28 moves into a predetermined proximity of the tag 26 (e.g., within wireless communication range) technically equivalent to the sensor boxes, the tag reader 28 detects the presence of the tag 26, establishes a wireless communication session with the tag 26 technically after the receipt of the activation signal, the tag 26 transmits the retrieved information collected and stored by the tag 26.  Retrieved information may include temperature, pressure, acceleration, and/or other wellbore environmental information); and detecting, through the wellbore casing of the wellbore, a first acknowledgement signal from the first sensor box of the plurality of sensor boxes (par[0035]: The tag 26 includes an antenna 420, a transceiver 418, a processor 402, program/data storage 404, a power source (e.g., a battery 422), and at least some sensors 406. As explained above, the transceiver 418 operates in the long wavelength band (&lt;500 KHz) to wirelessly communicate with the tag reader 28).
	One of ordinary skill in the art would be aware of both the Roddy and the Christiansen references since both pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of sensor boxes as disclosed by Christiansen to gain the functionality of providing sensor boxes configured to detect incoming signals, to decode it, to interpret it, to subsequently rebroadcast it if required, and transmit an acknowledgement signal to the downhole tool upon determining that the signals transmitted from the downhole tool comprise the activation signal.
Roddy in view of Christiansen does not explicitly disclose the features of: periodically transmitting an activation signal directly to the first sensor box to initiate acoustic communication with the first sensor box; establishing a first acoustic communication channel with the first sensor box of the plurality of sensor boxes upon detecting the first acknowledgement signal; and directly receiving from the first sensor box acoustic signals.
Millot discloses the method to obtain data indicative of at least one wellbore property, the method comprising: 
periodically transmitting an activation signal directly to the first sensor box to initiate acoustic communication with the first sensor box (Millot fig 4A-4B, par[0059], [0067], [0068]: in FIG. 4A, the transmitter electronics 36 of the acoustic modem 25M, for example, initially transmits a signal at frequency F.sub.1. When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission); 
establishing a first acoustic communication channel with the first sensor box of the plurality of sensor boxes upon detecting the first acknowledgement signal (Millot fig 4A, par[0059], par[0067], [0068]); and
directly receiving from the first sensor box acoustic signals via the first acoustic channel (fig 4A:F3, par[0059]: FIG. 4A, synchronization occurs at frequency F.sub.3.  It is contemplated that while one carrier frequency may be chosen for transmission from one of the acoustic modems 25M to another one of the acoustic modems 25Mi+1, a same or different second carrier frequency may be chosen for transmission from the acoustic modem 25Mi-1 to the acoustic modem 25M).
	One of ordinary skill in the art would be aware of the Roddy, Christiansen and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages 
transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.

Regarding claim 16, Roddy in view of Christiansen and Millot discloses the method of claim 15, further comprising: deploying a downhole tool to a second location proximate a second sensor box of the plurality of sensor
boxes deployed along the exterior of the wellbore casing of the wellbore (Roddy fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (Roddy par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20);
periodically transmitting an activation signal to the second sensor box to initiate acoustic communication with the second sensor box (Millot fig 4A-4B, par[0059], [0067], [0068]: in FIG. 4A, the transmitter electronics 36 of the acoustic modem 25M, for example, initially transmits a signal at frequency F.sub.1. When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission);
detecting a second acknowledgement signal from the second sensor box of the plurality of sensor boxes (Millot par[0068]: wherein the process of synchronization is periodic and the acknowledgment signals are generated for every period attempt of communication);
establishing a second acoustic communication channel with the second sensor box of the plurality of sensor boxes upon detecting the second acknowledgement signal (Millot par[0068], [0089]: the acoustic signal used for the acknowledgement(s) may be transmitted using the same carrier frequency and/or bit rate as that of the training message(s). In this instance, after a carrier frequency and/or bit rate have been selected, the pair of acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 may store the values for the selected bit rate and/or carrier frequency for communicating with each other.  Thus, for future transmissions, in this embodiment data will be transmitted between a particular pair of the acoustic modems 25Mi-2, 25Mi-1, 25M and 25Mi+1 using the selected bit rate and carrier frequency); and
receiving acoustic signals comprising data indicative of the at least one property of the wellbore (Millot fig 4:406, par[0038]: The temperature and pressure transducers 410, 412 may be disposed to measure borehole temperature and pressure. The acceleration transducer 408 may be arranged to detect acceleration of the drill string component to which the tag 26 is affixed) via the second acoustic communication channel (Millot fig 4A:F3, par[0059]: FIG. 4A, synchronization occurs at frequency F.sub.3.  It is contemplated that while one carrier frequency may be chosen for transmission from one of the acoustic modems 25M to another one of the acoustic modems 25Mi+1, a same or different second carrier frequency may be chosen for transmission from the acoustic modem 25Mi-1 to the acoustic modem 25M).

Regarding claim 17, Roddy in view of Christiansen and Millot discloses the method of claim 16, further comprising transmitting the acoustic signals comprising data indicative of the at least one property of the wellbore to a surface based electronic device (Millot par[0046], [0052]: The acoustic modem 25Mi+1, operates to allow electrical signals from the downhole equipment 20 to be converted into acoustic signals for transmission to the surface via the tubing 14).

Regarding claim 19, Roddy discloses a non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising:
Transmitting signals to a plurality of sensor boxes that are deployed along an exterior of a wellbore casing of a wellbore to initiate acoustic communication with the plurality of sensor boxes (fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) are positioned in the annulus being surrounded by the cement slurry, wherein the communication/data interrogation units may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20);
establishing a communication channel directly with the one or more of the plurality of sensor boxes (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610);
directly receiving from the one or more of the plurality of sensor boxes signals comprising data indicative of the at least one property of the wellbore (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same); and
storing data indicative of the at least one property of the wellbore in a storage component (Roddy par[0142]: the various data interrogation/communication units otherwise shown or described herein may be used to detect the MEMS sensors, determine the velocities thereof and otherwise communicate, store, and/or transfer data (e.g., form various networks), and any suitable configuration or layout of data interrogation/communication units).
Roddy does not explicitly disclose the non-transitory machine-readable medium comprising: periodically transmitting activations signals to a plurality of sensor boxes that are deployed along a casing of a wellbore to initiate acoustic communication with the plurality of sensor boxes; establishing an acoustic communication channel directly with the one or more of the plurality of sensor boxes; and directly receiving from the one or more of the plurality of sensor boxes acoustic signals comprising data indicative of the at least one property of the wellbore.
Christiansen discloses non-transitory machine-readable medium comprising: transmitting activation signals through a wellbore casing of the wellbore to a plurality of sensor boxes that are deployed along an exterior of the wellbore casing to initiate communication with the plurality of sensor boxes (fig 3:26&28, par[0029], [0033], [0034]: As the tag reader 28 moves into a predetermined proximity of the tag 26 (e.g., within wireless communication range) technically equivalent to the sensor boxes, the tag reader 28 detects the presence of the tag 26, establishes a wireless communication session with the tag 26 technically after the receipt of the activation signal, the tag 26 transmits the retrieved information collected and stored by the tag 26.  Retrieved information may include temperature, pressure, acceleration, and/or other wellbore environmental information); and detecting, through the wellbore casing of the wellbore, acknowledgement signals from one or more of the plurality of sensor boxes (par[0035]: The tag 26 includes an antenna 420, a transceiver 418, a processor 402, program/data storage 404, a power source (e.g., a battery 422), and at least some sensors 406. As explained above, the transceiver 418 operates in the long wavelength band (&lt;500 KHz) to wirelessly communicate with the tag reader 28).
	One of ordinary skill in the art would be aware of both the Roddy and the Christiansen references since both pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of sensor boxes as disclosed by Christiansen to gain the functionality of providing sensor boxes configured to detect incoming signals, to decode it, to interpret it, to subsequently rebroadcast it if required, and transmit an acknowledgement signal to the downhole tool upon determining that the signals transmitted from the downhole tool comprise the activation signal.
Roddy in view of Christiansen does not explicitly disclose the features of: periodically transmitting activations signals to a plurality of sensor boxes to initiate acoustic communication with the plurality of sensor boxes; establishing an acoustic communication channel directly with the one or more of the plurality of sensor boxes; and directly receiving from the one or more of the plurality of sensor boxes acoustic signals comprising data indicative of the at least one property of the wellbore
Millot discloses the non-transitory machine-readable medium comprising: 
periodically transmitting activations signals to a plurality of sensor boxes to initiate acoustic communication with the plurality of sensor boxes (Millot fig 4A-4B, par[0059], [0067], [0068]: in FIG. 4A, the transmitter electronics 36 of the acoustic modem 25M, for example, initially transmits a signal at frequency F.sub.1. When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission);
establishing an acoustic communication channel directly with the one or more of the plurality of sensor boxes (Millot fig 4A, par[0059], par[0067], [0068]);
directly receiving from the one or more of the plurality of sensor boxes acoustic signals comprising data indicative of the at least one property of the wellbore (fig 4A:F3, par[0059]: FIG. 4A, synchronization occurs at frequency F.sub.3.  It is contemplated that while one carrier frequency may be chosen for transmission from one of the acoustic modems 25M to another one of the acoustic modems 25Mi+1, a same or different second carrier frequency may be chosen for transmission from the acoustic modem 25Mi-1 to the acoustic modem 25M).
	One of ordinary skill in the art would be aware of the Roddy, Christiansen and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.

3.	Claims 4-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Christiansen and Millot, and further in view of Prammer (US2009/0289808A1).
Regarding claim 4, Roddy in view of Christiansen and Millot does not explicitly disclose the downhole telemetry system wherein the downhole tool is further operable to utilize at least one of a frequency division multiple access (FDMA) protocol, a code division multiple access (CDMA) protocol, and a time division multiple access (TDMA) protocol to establish the at least one of the acoustic communication channel, the optical communication channel, and the electromagnetic communication channel with the one or more sensor boxes.
Prammer discloses the downhole telemetry system wherein the downhole tool is further operable to utilize at least one of a frequency division multiple access (FDMA) protocol, a code division multiple access (CDMA) protocol, and a time division multiple access (TDMA) protocol to establish the at least one of the acoustic communication channel, the optical communication channel, and the electromagnetic communication channel with the one or more sensor boxes (Prammer par[0186]: The packets are transmitted using a modified time-division, multiple-access (TDMA) protocol.).
	One of ordinary skill in the art would be aware of the Roddy, Christiansen, Millot and Prammer references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of division multiple access protocol as disclosed by Prammer to gain the functionality of providing efficient practical utilization of the fixed frequency spectrum and flexible allocation of resources using several transmitters that can send information simultaneously over a single communication channel by allowing several users to share a band of frequencies without undue interference between the users.

Regarding claim 5, Roddy in view of Christiansen, Millot and Prammer discloses the downhole telemetry system of claim 4, wherein each sensor box of the one or more sensor boxes is operable to transmit the sensor box signals comprising data indicative of the at least one property of the wellbore within a different frequency range (Millot fig 4A:F1-F3, par[0059]).

Regarding claim 18, Roddy in view of Christiansen and Millot does not explicitly disclose the method wherein establishing the first acoustic communication channel comprises utilizing at least one of a FDMA, TDMA, CDMA protocol to establish the first acoustic communication channel with the first sensor box.
Prammer discloses the method wherein establishing the first acoustic communication channel comprises utilizing at least one of a FDMA, TDMA, CDMA protocol to establish the first acoustic communication channel with the first sensor box (Prammer par[0186]: The packets are transmitted using a modified time-division, multiple-access (TDMA) protocol.).
	One of ordinary skill in the art would be aware of the Roddy, Christiansen, Millot and Prammer references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of division multiple access protocol as disclosed by Prammer to gain the functionality of providing efficient practical utilization of the fixed frequency spectrum and flexible allocation of resources using several transmitters that can send information simultaneously over a single communication channel by allowing several users to share a band of frequencies without undue interference between the users.

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Christiansen and Millot, and further in view of Lebreton et al. (3622969) hereafter Lebreton.
	Regarding claim 8, Roddy in view of Christiansen and Millot does not explicitly disclose the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to: determine a signal intensity of the downhole tool signals; and transmit the sensor box signals upon determining that the signal intensity of the signals transmitted by the downhole tool is greater than a first threshold value.
	Lebreton discloses disclose the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to: determine a signal intensity of the downhole tool signals (col 9 ln 4-7, col 9 ln 41-47: The wave train signals are technically equivalent to the sensor signals); and transmit the sensor box signals upon determining that the signal intensity of the signals transmitted by the downhole tool is greater than a first threshold value (col 9 ln 4-7, col 9 ln 41-47).
One of ordinary skill in the art would be aware of the Roddy, Christiansen, Millot and Lebreton references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of intensity as disclosed by Lebreton to gain the functionality of determining a log of permeability of a section of ground traversed by a borehole, by analysis of acoustic signals which have traveled through the different geological strata of this section of ground.

4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Christiansen and Millot, and further in view of Prammer.
Regarding claim 20, Roddy in view of Christiansen and Millot does not explicitly disclose the non-transitory machine-readable medium further comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising utilizing at least one of a FDMA, TDMA, CDMA protocol to establish the acoustic communication channel with the one or more of the plurality of sensor boxes.
Prammer discloses the non-transitory machine-readable medium further comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising utilizing at least one of a FDMA, TDMA, CDMA protocol to establish the acoustic communication channel with the one or more of the plurality of sensor boxes (Prammer par[0186]: The packets are transmitted using a modified time-division, multiple-access (TDMA) protocol.).
	One of ordinary skill in the art would be aware of the Roddy, Christiansen, Millot and Prammer references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of division multiple access protocol as disclosed by Prammer to gain the functionality of providing efficient practical utilization of the fixed frequency spectrum and flexible allocation of resources using several transmitters that can send information simultaneously over a single communication channel by allowing several users to share a band of frequencies without undue interference between the users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685